Hines, J.
(After stating the foregoing facts.)
1. The first twelve grounds of the amendment to the motion for new trial deal with the admission, over the objection of the defendant, of evidence of the commission of other homicides by the defendant. The objections to the admission of this evidence were (a) that such evidence was irrelevant, immaterial, and inadmissible, and (5) because there was no general scheme or plan shown by the State, under which these other homicides and the one for which the defendant was tried were committed, and this evidence was not so connected up as to show that there was any plan or scheme of which the one charged in the indictment formed a part. In reviewing the case of Williams, who was jointly indicted with this defendant for this homicide, this court, in dealing with similar, if not the same, evidence, said: “ The evidence tending to connect the accused with the homicides other than that for which he was indicted was admissible as tending to show a motive, plan, or scheme to commit the crime for which he was on trial.” Williams v. State, 152 Ga. 498 (110 S. E. 286). The defendant admits his participation in these other crimes, but asserts that he committed them, and the one for which he was tried, under such threats and menaces of his codefendant, Williams, as to render him guiltless. This evidence of the commission of these other crimes was as much admissible against him as against his codefendant, as the jury might find, from the evidence in the case, that he had a motive for getting rid of the other negroes who were killed. He might become involved in the peonage charge with Williams. After he participated in the first homicide, he might have the further motive of getting rid of others who had knowledge of such homicide, and might become witnesses against him in regard thereto. Anyway, we think this question is decided against this defendant under the ruling in the Williams case, which we see no reason to change.
2. The court was requested in writing by counsel for the de*196fendant to charge the jury as follows: “ I charge yon that murder does not consist merely in the killing of a human being; the killing must be done with malice. When the fact of the killing is shown, and the evidence adduced to establish the killing shows neither circumstances of justification nor alleviation, malice may be inferred. Likewise, if the statement of the defendant admits the homicide without explanation, malice may be inferred from such admission. But if at the time of the admission the homicide is justified, such qualification of the admission of the homicide robs it of the vital element of murder, and the burden would still be on the State to show that the killing was done with malice.” The court erred in refusing to give in charge to the jury the principle of law embraced in this request. The State relied for conviction, in part, upon statements of the defendant and upon his testimony given as a witness for the State, when his codefendant, Williams, was tried under this indictment. Without such statements and testimony. the State might not be able to connect the defendant with the crime charged. In each of these statements of the defendant and in his testimony on the trial of Williams he stated that his participation in this offense was due to threats or menaces made by Williams, which were sufficient to show that his life or member was in danger, or that he had reasonable cause to believe, and did actually believe, that his life or member was in danger. If this were true, he would have been justified in his participation in the offense. His admission of participation in this crime was accompanied by this explanation,, which, if true, would negative malice. He was therefore entitled to an instruction which presented this matter clearly and fully to the jury. This would have been done if the court had given the principle embraced in this request.
That part of his statement and testimony, which, if unexplained, would criminate, although it could be received as evidence of the fact'admitted, could not, to the exclusion of another part which qualified and explained it, create a presumption that the accused was actuated by malice and was guilty of murder. Fulch v. State, 90 Ga. 472 480 (16 S. E. 102); Green v. State, 124 Ga. 343 (52 S. E. 431); Mann v. State, 124 Ga. 760, 763 (53 S. E. 324, 4 L. R. A. (N. S.) 934).
Did the refusal of the court to give this instruction, which embraced a correct and pertinent principle, constitute such harmful *197error as requires the grant of a new trial? Was it a harmless error, or did it, in the absence of such.instruction, tend to do harm to the defendant ? If harmful, was it cured by other instructions which the court gave to the jury ? The court gave in charge to the jury section 41 of the Penal Code, which bears on the subject of the commission of a crime under threats or menaces which sufficiently show that the life or member of the defendant was in danger, or that he had reasonable cause to believe, and did actually believe, that his life or member was in danger, and which provides that, under such circumstances, the defendant shall not be found guilty. The court then charged the jury as follows: “ Gentlemen, the defendant has admitted he did certain things in conjunction with the codefendant in the bill of indictment, John S. Williams, but he says he acted under threats and menaces and under coercion; and in determining this question you can look to all the facts and circumstances of the case, and if it appears to you that the defendant, Clyde Manning, was forced by coercion to take the part that he did, provided you believe that he did in fact take a part, and that the coercion was of such a nature as to excite in the mind of the defendant, Clyde Manning, a reasonable fear that his life or member was in danger, and the facts and circumstances were such as to cause you to-believe that the defendant now on trial did whatever the evidence and the statement of the defendant show that he did do, and that he did those things by' reason of threats or menaces, as I have heretofore charged you, then he would not be guilty of any crime, and it would be your duty to acquit him.” Did these instructions cure the error committed by the refusal of the court to give the above instruction requested by the defendant? Can this court say that the defendant was not hurt by the refusal of the court to give the -pertinent legal principle embraced in this request preferred by him? The instructions of the court upon the subject of the commission of a crime under threats and menaces fully presented to the jury the defense urged by the defendant. But would this dispense with a pertinent, proper, and correct instruction upon the subject of malice, which is the gist of murder? Was not the defendant entitled to an instruction that “ murder does not consist merely in the killing of a human being; the killing must be done with malice ” ? Was he not entitled to an instruction that if he made a statement admitting the homicide, but at the time of *198making such statement he excused the killing, such qualification would negative the vital element of murder and place upon the State the burden of showing malice ?
The State relied, in part certainly, for the conviction of the defendant, upon his previous statements and testimony, the latter being given on the trial of his.codefendant for the same homicide, in all of which, while admitting the homicide, and the atrocity attending the same, he stated that he engaged in the commission of this atrocious crime under threats or menaces on the part of his codefendant, which, the jury may find, sufficiently show that his life was in danger, and that he had a reasonable cause to believe, and did actually believe that his life was in danger. To convict the defendant, the jury would have to accept his inculpating admission and entirely reject his exculpating explanation of his participation in the killing. Under such circumstances, the defendant'was entitled to. have the court give in charge to the jury every correct, pertinent principle of law bearing upon the question of malice. This is especially true when the court instructed the jury that “malice shall be implied where no considerable provocation appears, and where all the circumstances of the killing show an abandoned and malignant heart.” The defendant was entitled to an instruction that, although no considerable provocation appeared for the homicide, and although the circumstances of the killing showed an abandoned and malignant heart, the jury should not presume malice from the proof of the above statements and testimony of the defendant. So we can not say that the error of the court in refusing the above request was cured by his other instructions to the jury.
3. The fourteenth and fifteenth grounds of the amendment to the motion for a new trial can be considered together. In the fourteenth ground the defendant- complains that the court erred in charging the jury as follows: “As to whether or not such evidence does show a motive or a scheme upon the part of the defendant, or whether or not such evidence tends in any way to connect the defendant with the offense charged in this indictment, are exclusively questions for .you to determine and upon which the court intimates or expresses no opinion.” In the fifteenth ground the defendant complains of the following charge: “The court has admitted to you testimony relied upon by the State to show *199that the defendant, Clyde Manning, has committed other crimes and other homicides than that set out in the bill of indictment. I charge you that evidence of these other crimes have been submitted to you, not for the purpose of showing or establishing the fact that the defendant Manning is guilty of these other crimes, but solely for the purpose, which .you may consider, in showing whether or not a motive or scheme existed on the part of the defendant, and in what way connect the defendant with the commission of the crime alleged in this indictment; and it is for this purpose only that I have permitted this evidence to go before you. As to whether or not such evidence does show a motive or scheme upon the part of the defendant, or whether or not such evidence tends in any way to connect the defendant with the offense charged in this indictment, are exclusively questions for you to determine, and upon which the court intimates or expresses no opinion.” The errors assigned on these charges are (1) that under them the jury could consider evidence of other crimes as tending to prove the guilt of the defendant of the crime charged; (2) because they were misleading, as thereunder the jury could consider the commission of other crimes as proving or tending to prove the commission by the defendant of the crime -for which he,was tried; and (3) because such charges do not limit the use of such evidence to the establishment of a general plan, scheme, or motive, but permit the jury to consider the evidence referred to as tending to prove the defendant’s guilt of the crime for which he was being tried, independently of a general plan or scheme. It is complained that under these charges the jury could consider the defendant’s admissions of the commissions of crimes other than that for which he was being tried, as tending to establish his guilt of the offense charged against him in the indictment in this case. If the other homicides, in which the defendant admits he participated, were a part of the scheme under which the one for which he was tried was committed, why should the jury not consider the former in determining the guilt of the accused ? If the same motive existed for the commission of all these crimes, why should not the jury consider such motive as tending to establish the guilt of the defendant in this case? Such motive might turn the scale against him. If these other offenses tended to show a scheme or plan under which the offense for which the defendant was being tried was done, *200why should not the jury consider this evidence in determining the guilt of the defendant? It seems to us that the jury should especially consider this evidence in determining the truth of the defense set up by the defendant that he committed all these homicides under coercion. If the jury should find that there was a scheme formed under which both of these defendants committed these homicides, then such scheme would tend to disprove this defense. We do not think that the objection to these charges, that they are misleading, is well taken. We do not see how the jury could have been misled by them.
The next objection to these charges is that they did not limit the use of such evidence to the establishment of a general plan, scheme, or motive, but permitted the jury to consider the evidence referred to as tending to prove the defendant’s guilt of the crime for which he was being tried. The court distinctly charged the jury that the evidence of the commission of other homicides by the defendant was submitted to them, not for the purpose of showing that he was guilty of these other crimes, but solely for the purpose of showing whether or not a motive or scheme existed on the part of the defendant, and in that way connect the defendant with the commission of the crime alleged in the indictment. The court further instructed the jury that it was for that purpose only that he permitted this evidence to go before them. lie further instructed the jury that whether such evidence showed a motive or scheme on the part of the defendant or not, or whether such evidence tended in any way to connect the defendant with the offense charged in the indictment, were exclusively questions for their determination. If any part of these instructions is objectionable, it is that which left to-the jury the determination of the question whether or not the evidence of these other homicides connected the defendant with the commission of the crime for which he was being tried. As the defendant admitted in his previous statement, and in his testimony on the trial of Williams, that he participated in the homicide for which he was being tried, clearly these instructions were harmless, even if erroneous.
In this case proof of the intent with which the defendant acted in the commission of the crime for which he was being tried was of prime importance. Where the crime charged is part of a plan, or within the scheme, of criminal action, evidence of other crimes *201near to it in time and of a similar character is relevant and admissible to show the intent of the accused, and that the act charged was not the result of coercion.
For none of the reasons assigned do we think that the court erred in giving the instructions complained of in these grounds.
4. As the case goes back for a new trial, we express no opinion upon the evidence.

Judgment reversed..


All the Justices concur, except